Citation Nr: 0408935	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  94-23 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for entitlement to service 
connection for a neuropsychiatric disorder, as secondary to 
the service-connected duodenal ulcer disease.

2.  Entitlement to an increased evaluation for duodenal ulcer 
disease, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1953.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in August 1998 and 
December 1993 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.

A motion to advance this case on docket, due to the veteran's 
age was granted by the Board in March 2004.  See 38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2003).

The issue of an increased evaluation for duodenal ulcer 
disease is the subject of a remand immediately following this 
decision.  This issue is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the appellant if further action is required.  
Notwithstanding, the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


FINDINGS OF FACT

1.  By a rating decision dated in April 2003, the RO granted 
the veteran's claim for service connection for major 
depressive disorder, as secondary to the service-connected 
duodenal ulcer disease.

2.  There is no longer a controversy regarding the benefit 
sought as to the issue of whether new and material evidence 
has been submitted to reopen the previously denied claim for 
entitlement to service connection for a neuropsychiatric 
disorder, as secondary to the service connected duodenal 
ulcer disease.


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board 
pertaining to the claim to reopen the previously denied claim 
for entitlement to service connection for a neuropsychiatric 
disorder, as secondary to the service-connected duodenal 
ulcer disease.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 
38 C.F.R. § 20.101 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a) (West 2002).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a) (West 2002).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105 (West 2002).

In addition, a Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(b) (2003).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c) (2003).

Concerning the issue of whether new and material evidence has 
been submitted to reopen the previously denied claim for 
entitlement to service connection for a neuropsychiatric 
disorder, as secondary to the service connected duodenal 
ulcer disease, the Board observes that the RO granted 
entitlement to service connection for major depressive 
disorder, as secondary to the service connected duodenal 
ulcer disease in an April 2003 rating decision.  The veteran 
did appeal the evaluation assigned.

As a result, the RO's decision awarding service-connection 
for major depressive disorder, as secondary to the service-
connected duodenal ulcer disease has been fully resolved, and 
thus has rendered moot, the administrative claim on appeal to 
the Board.  Therefore, having resolved the veteran's claim in 
his favor, there is no longer a question or controversy 
remaining with respect to whether new and material evidence 
has been submitted to reopen the previously denied claim for 
entitlement to service connection for a neuropsychiatric 
disorder, as secondary to the service-connected duodenal 
ulcer disease.  38 C.F.R. § 3.4 (2003).  Nor are any 
exceptions to the mootness doctrine present because the 
relief sought on appeal, the initial award of service-
connection for major depressive disorder, as secondary to the 
service-connected duodenal ulcer disease has been 
accomplished without the need for action by the Board.  See, 
e.g., Thomas v. Brown, 9 Vet. App. 269, 270 (1996); Hudgins 
v. Brown, 365, 367-68 (1995).  38 U.S.C.A. §§ 511, 7104, 7105 
(West 2003); 38 C.F.R. § 20.101 (2003).

Accordingly, this issue is dismissed.


ORDER

The appeal concerning new and material evidence to reopen the 
previously denied claim for entitlement to service connection 
for a neuropsychiatric disorder, as secondary to the service-
connected duodenal ulcer disease is dismissed.




REMAND

As noted above, the veteran also seeks entitlement to an 
increased evaluation for his service-connected duodenal ulcer 
disease, currently evaluated as 40 percent disabling.

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act (VCAA) was enacted and became 
effective.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The VCAA essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will notify the claimant 
and the claimant's representative, if any, of information 
required to substantiate a claim and will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.

First, in his initial VA Form 9, Appeal to Board of Veterans 
Appeals, dated in May 1994, the veteran indicated in block 7A 
that he did not wish to appear personally at a hearing before 
a member of the Board.  Yet, in box 7B, he indicated that he 
would appeal personally for a hearing before a member of the 
Board (now Veterans Law Judge) appearing at his local VA 
office.  The veteran was subsequently scheduled for a hearing 
before a local RO hearing officer, which he then canceled.

In a March 2004 Informal Hearing Presentation, the veteran's 
representative noted that the veteran's request for a hearing 
before a Veterans Law Judge appearing at the local RO had not 
yet been resolved, and requested that the matter be 
clarified.

The veteran may appear both before a local hearing officer 
sitting at the RO and a Veterans Law Judge.  This matter must 
be clarified.

Second, the Board notes that the most recent VA examination 
of record, conducted in September 2003, provides an 
inadequate basis upon which to adjudicate the veteran's claim 
for a disability evaluation in excess of 40 percent for 
duodenal ulcer disease.  The examination was conducted absent 
review of the veteran's claims file, or of any available 
medical records.  Moreover, none of the VA examinations 
conducted during the pendency of the veteran's appeal as to 
this issue have been conducted with review of the claims file 
and medical records.  This includes VA examinations conducted 
in April 2002, February 2000, August 1997, and December 1994.  
Furthermore, it is noted that the examiner in September 2003 
stated that current clinical tests would be conducted on the 
veteran, for the purpose of comparing the results to previous 
tests conducted in 1997 and 2000.  However, the only test 
results contained in the file dated in 2003 are the results 
of a computed tomography (CT) scan.  

In addition, the record demonstrates that the veteran 
continues to receive treatment from VA for his stomach 
condition, including prescribed medication.  Yet, the most 
recent treatment records present in the claims file before 
the Board are dated in 1998.  An undated entry and an entry 
dated in September 2003 reflect that the RO attempted to 
obtain treatment records, to no apparent avail.

The Board further notes that the veteran's claim has been 
pending on appeal since 1993.  However, it finds that the 
veteran's treatment records must be obtained.  In addition, 
the veteran stated in March 2002 that his condition had 
worsened, and that he continued to receive treatment from the 
VA outpatient facility at Mayaguez, Puerto Rico.  The Board 
thus finds it would be helpful to afford the veteran current 
examinations, to include review of the claims file, treatment 
records, and the results of all clinical tests.  See 
38 C.F.R. § 3.159(c)(4) (2003).

Finally, it does not appear that the RO has given the veteran 
clear notice of the VCAA, and the changes in regulation and 
law effected by this Act. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should clarify whether or not 
the veteran wishes to testify before a 
Veterans Law Judge-including by video 
teleconference at the local RO.  If so, 
the RO should schedule the veteran for a 
hearing before a Veterans Law Judge.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), as well as 
the holdings in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002)).  The 
claims file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
issue on appeal.

3.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who have treated the 
veteran for his service connected 
duodenal ulcer disease.  The RO should 
procure duly executed authorization for 
the release of private medical records.  
Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, supra; Charles, supra.

4.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for his service-
connected duodenal ulcer disease that are 
not already of record.  In particular, 
the RO should request inpatient and 
outpatient records, to include any and 
all clinical medical records for 
treatment accorded the veteran at VAMCs 
in Mayaguez and San Juan, Puerto Rico 
from October 1991 to the present.

5.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran a VA 
examination, by an appropriate 
specialist, to determine the nature and 
extent of his service-connected duodenal 
ulcer disease.  All indicated tests and 
studies should be performed.  If other 
examinations by specialists are 
indicated, they should be conducted.  The 
claims folder, including all newly 
obtained evidence, must be sent to the 
examiner(s) for review.  The examiner(s) 
should address the following matters.

?	Summarize the medical history, 
including the onset and course, of 
any manifested duodenal ulcer 
disease.
?	Describe any current symptoms and 
manifestations attributed to any 
manifested duodenal ulcer disease.
?	Complete any diagnostic and clinical 
tests required, and provide 
diagnoses for all gastrointestinal 
pathology identified.

6.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for an 
increased evaluation for the service-
connected duodenal ulcer disease.  

If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky, supra.  The veteran is reminded that it is his 
responsibility to appear for any and all scheduled 
examinations and that failure to do so could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2003).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



